DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claims 1-5 and newly added claims 12-18 can be found in Applicant’s Figs. 4, 8, and 9, and in Applicant’s specification at pages 3-5, 7, 11, and pages 14-15.
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot due to the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “A battery pack comprising the apparatus according to claim 10”, however Claim 1 already recites “a battery pack”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
Claims 1-8, 10-11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matthe et al (US 20140015511 A1).
Regarding claim 1, Matthe discloses an apparatus for detecting leakage of a coolant flowing through a battery, the apparatus comprising; first and second vertical connection lines (see annotated Matthe Fig. 2 below); a battery pack (battery system 10) including: at least one non-vertical electrical line directly connecting a first node on the first vertical line to a second node on the second vertical line; and at least one resistor positioned on the at least one non-vertical electrical line (see annotated Matthe Fig. 2 below, P17-19). 

    PNG
    media_image1.png
    561
    790
    media_image1.png
    Greyscale

Annotated Matthe Fig. 2

Matthe discloses wherein the at least one resistor comes into contact with the coolant (indirectly and electrically through sensor wire 26 in Fig. 1, P19, 21, 23-25, 28), and wherein the at least one resistor is configured to be connected to and receive power from a power supply (terminal 14 in Fig. 1 can be drawn to the power supply, “The sensor wire 26 is electrically coupled to the terminal 14, which as mentioned can be either the positive or negative terminal of the battery pack 12”, P19, the at least one resistor would receive power from the terminal by the sensor wire).
Matthe discloses a processor configured to: receive an electrical signal from the at least one resistor and detect a coolant leak based on the electrical signal received from the at least one resistor (Matthe speak on an algorithm using voltage across resistors to determine leaks and further Matthe states processors can be used to perform these processes, P28-30).
While Matthe does not disclose wherein the at least one resistor is configured such that the at least one resistor is disposed at different heights from a lower end of the battery pack toward an upper end of the battery pack, this is merely a rearrangement of the parts disclosed by Matthe and it would be obvious to modify the at least one resistor such that the at least one resistor is disposed at different heights from a lower end of the battery pack toward an upper end of the battery pack in order to lessen the amount of electrical line needed in the battery pack because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 2, Matthe discloses wherein the first node is positioned at a height greater than the second node (see annotated Matthe Fig. 2 above).

Regarding claim 3, Matthe disclose wherein at least one non-vertical electrical line includes a plurality of non-vertical electrical lines, each non-vertical electrical line positioned between a respective first node on the first vertical connection line to a respective second node on the second vertical connection line in an electrically parallel configuration, and wherein the at least one resistor includes a plurality of resistors, wherein each non-vertical electrical line includes at least one resistor of the plurality of resistors, and wherein at least two resistors of the plurality of resistors are configured such that respective heights of the at least two resistors from the lower end of the battery pack are different from each other (see annotated Matthe Fig. 2 below).


    PNG
    media_image2.png
    562
    742
    media_image2.png
    Greyscale

Annotated Matthe Fig. 2

Regarding claim 4, wherein for each non-vertical connection line, its respective first node is positioned at a height greater than its respective second node (see annotated Matthe Fig. 2 above).

Regarding claim 5, while Matthe does not disclose wherein the at least one resistor is positioned at least partially in a lower end of a secondary battery provided in the battery pack, it would have been obvious to one of ordinary skill in the art to rearrange the entire sensing wire and circuit including the at least one resistor to be positioned at least partially in a lower end of a secondary battery provided in the battery pack, given that water leaking in the battery pack would fall into the lower level of the battery pack due to gravity. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 6, Matthe discloses wherein the processor is configured to detect the coolant leak based on a change in resistance value of the at least one resistor indicated by the electrical signal received from the at least one resistor (“When the resistance of the resistor 56 is added to the circuit 40, the resistive balance changes, where the isolation circuit 44 detects that imbalance and provides a fault signal”, P25).

Regarding claim 7, Matthe does not disclose wherein the processor is configured to determine a height of the coolant based on a change in a resistance value of the at least one resistor, however, this limitation is an intended-use limitation. 
Matthe’s processor can “manipulate and/or transform data using electrical phenomenon” (P30), therefore, Matthe’s processor would be capable of determining a height of the coolant based on a change in a resistance value of the at least one resistor because this would only require specific programming, which is within the purview of the skilled artisan.
Even further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  

Regarding claim 8, Matthe disclose memory (P30), but does not disclose that the memory is configured to pre-store the resistance value, a respective coolant height corresponding to the resistance value and a respective indication of whether there is a coolant leak corresponding to the resistance value, wherein the processor is configured to: calculate the resistance value of the at least one resistor based on the electrical signal received from the at least one resistor; and detect the coolant leak and determine the coolant height based on the calculated resistance value and the pre-stored resistance value. However, these limitations are intended-use limitations. 
Matthe’s processor can employ “various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media” (P30), therefore the memory of Matthe would be capable of “pre-storing the resistance value, a respective coolant height corresponding to the resistance value and a respective indication of whether there is a coolant leak corresponding to the resistance value”. 
Matthe’s processor can “manipulate and/or transform data using electrical phenomenon” (P30), therefore, Matthe’s processor would be capable of calculating the resistance value of the at least one resistor based on the electrical signal received from the at least one resistor; and detect the coolant leak and determine the coolant height based on the calculated resistance value and the pre-stored resistance value because this would only require specific programming, which is within the purview of the skilled artisan.
Even further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  

Regarding claim 10, Matthe discloses the power supply (terminal 14 in Fig. 1), wherein the power supply is configured to supply power to the at least one resistor (“The sensor wire 26 is electrically coupled to the terminal 14, which as mentioned can be either the positive or negative terminal of the battery pack 12”, P19, the at least one resistor would receive power from the terminal by the sensor wire).

Regarding claim 11, Matthe does not disclose wherein the processor is configured to determine a height of the coolant based on the electrical signal received from the at least one resistor; and detect the coolant leakage based on the determined height of the coolant, however, this limitation is an intended-use limitation. 
Matthe’s processor can “manipulate and/or transform data using electrical phenomenon” (P30), therefore, Matthe’s processor would be capable of determining a height of the coolant based on the electrical signal received from the at least one resistor and detecting the coolant leakage based on the determined height of the coolant because this would only require specific programming, which is within the purview of the skilled artisan.
Even further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  

Regarding claim 16, Matthe discloses wherein the plurality of non-vertical electrical lines comprises first and second non-vertical electrical lines, and wherein the second node of the first non-vertical electrical line and the first node of the second non-vertical electrical line are positioned at a common height (see rejection of claim 3 above, the first nodes are positioned at a common height as they are drawn to the same node).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matthe et al (US 20140015511 A1) as applied to claim 1, in view of Marquez et a (US 20130003501 A1).
Regarding claim 12, modified Matthe is silent to the type of resistor used.
In a similar field of endeavor, Marquez teaches a resistor used in leak detection can be a variable resistor (Abstract, P23). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Marquez and substituted the resistor of modified Matte with a variable resistor, given that Marquez teaches a variable resistor can be used in leak detection. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Regarding claim 13, Matthe does not disclose wherein the processor is configured to determine a height of the coolant based on a change in a resistance value of the at least one resistor, however, this limitation is an intended-use limitation. 
Matthe’s processor can “manipulate and/or transform data using electrical phenomenon” (P30), therefore, Matthe’s processor would be capable of determining a height of the coolant based on a change in a resistance value of the at least one resistor because this would only require specific programming, which is within the purview of the skilled artisan.
Even further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  

Regarding claim 14, Matthe disclose memory (P30), but does not disclose that the memory is configured to pre-store the resistance value, a respective coolant height corresponding to the resistance value and a respective indication of whether there is a coolant leak corresponding to the resistance value, wherein the processor is configured to: calculate the resistance value of the at least one resistor based on the electrical signal received from the at least one resistor; and detect the coolant leak and determine the coolant height based on the calculated resistance value and the pre-stored resistance value. However, these limitations are intended-use limitations. 
Matthe’s processor can employ “various volatile and/or non-volatile memories including non-transitory computer-readable medium with an executable program stored thereon including various code or executable instructions able to be performed by the computer or processor, where the memory and/or computer-readable medium may include all forms and types of memory and other computer-readable media” (P30), therefore the memory of Matthe would be capable of “pre-storing the resistance value, a respective coolant height corresponding to the resistance value and a respective indication of whether there is a coolant leak corresponding to the resistance value”. 
Matthe’s processor can “manipulate and/or transform data using electrical phenomenon” (P30), therefore, Matthe’s processor would be capable of calculating the resistance value of the at least one resistor based on the electrical signal received from the at least one resistor; and detect the coolant leak and determine the coolant height based on the calculated resistance value and the pre-stored resistance value because this would only require specific programming, which is within the purview of the skilled artisan.
Even further, the Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).  Furthermore, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Lastly, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464.
Thus, as the claims are directed to an apparatus, the claim language above which is directed to the manner of operating the apparatus and which does not provide structural limitations will not differentiate the apparatus claim from the prior art and will be of no significance in determining patentability of the apparatus claim.  

Regarding claim 15, modified Matthe does not meet the limitation wherein an angle formed between a horizontal direction and a length of the at least one non-vertical electrical line is an acute angle.
However, this is merely a change in the form or shape of the angle between the two lines and it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have changed the form or shape of the two lines such that the angle formed between a horizontal direction and a length of the at least one non-vertical electrical line is an acute angle, in order to, for example, fit the lines into a more compact area, because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthe et al (US 20140015511 A1) as applied to claim 1, in view of Kim (US 20150050526 A1).
Regarding claim 17, modified Matthe does not meet the limitation wherein the apparatus further comprises two first fixing units, wherein the two first fixing units are configured to: include the first and second vertical connection lines, respectively, and fix the first and second vertical connection lines, respectively.
In a similar field of endeavor, Kim teaches a support plate in a battery module (Abstract). Kim teaches that a first guide protrusion and a second guide protrusion (42 in Fig. 1) on a first side surface (40c in Fig. 1) and a second side surface (40d in Fig. 1) of the support plate (100 in Fig. 1) may support electrical lines to securely support them (P41, 67, 71, and 78). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kim within the apparatus of modified Matthe in order to further comprises two first fixing units, such as the guide protrusions of Kim, wherein the two first fixing units are configured to: include the first and second vertical connection lines, respectively, and fix the first and second vertical connection lines, respectively, given that Kim teaches this allows electrical/connection lines to be securely supported.

Regarding claim 18, while modified Matthe does not meet the limitation wherein the apparatus further comprising a plurality of second fixing units, wherein the plurality of second fixing units is configured to: include the plurality of the non-vertical electrical lines, respectively, and fix the non-vertical electrical line, it would have been obvious to one of ordinary skill in the art to add a plurality of second fixing units, such as the guide protrusions of Kim, in order to allow the non-vertical electrical lines to be securely supported.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729